 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   AHKEEM DESHAVIER WILLIAMS,                          Case No. 1:20-cv-00063-NONE-SAB

12                  Plaintiff,                           ORDER GRANTING APPLICATION TO
                                                         PROCEED IN FORMA PAUPERIS
13           v.
                                                         ORDER DIRECTING PAYMENT
14   ROBERT H. STOVER, et al.,                           OF INMATE FILING FEE BY KINGS
                                                         COUNTY JAIL
15                  Defendants.

16

17          Ahkeem Deshavier Williams (“Plaintiff”), a pretrial detainee, is appearing pro in this

18 civil rights action pursuant to 42 U.S.C. § 1983.         On February 3, 2020, Plaintiff filed an

19 application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Plaintiff has made the
20 showing required by § 1915(a) and accordingly, the request to proceed in forma pauperis will be

21 granted. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

22 § 1915(b)(1). Plaintiff is obligated to make monthly payments in the amount of twenty percent

23 of the preceding month’s income credited to plaintiff’s trust account. The Kings County Jail is

24 required to send to the Clerk of the Court payments from plaintiff’s account each time the

25 amount in the account exceeds $10.00, until the statutory filing fee is paid in full. 28 U.S.C. §

26 1915(b)(2).
27 / / /

28 / / /


                                                     1
 1          In accordance with the above and good cause appearing therefore, IT IS HEREBY

 2 ORDERED that:

 3          1. Plaintiff’s application to proceed in forma pauperis is GRANTED;

 4          2. The Kings County Sheriff or his designee shall collect payments from plaintiff’s

 5 jail trust account in an amount equal to twenty per cent (20%) of the preceding month’s

 6 income credited to the detainee’s trust account and shall forward those payments to the

 7 Clerk of the Court each time the amount in the account exceeds $10.00, in accordance with

 8 28 U.S.C. § 1915(b)(2), until a total of $350.00 has been collected and forwarded to the

 9 Clerk of the Court. The payments shall be clearly identified by the name and number

10 assigned to this action;

11          3. The Clerk of the Court is directed to serve a copy of this order and a copy of

12 plaintiff’s in forma pauperis application on the Kings County Jail; and

13          4. The Clerk of the Court is directed to serve a copy of this order on the Financial

14 Department, U.S. District Court, Eastern District of California, Sacramento Division.

15
     IT IS SO ORDERED.
16

17 Dated:     February 6, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25

26
27

28


                                                    2
